Citation Nr: 0822663	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-32 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to a compensable evaluation for post-
inflammatory pigmentation, dorsum of right foot (right foot 
skin condition).

3.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The veteran had active service from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the RO 
that denied the veteran's claims.  The veteran filed a timely 
appeal of these determinations to the Board.  

In August 2007, the veteran testified at a hearing before the 
undersigned Acting Veteran's Law Judge in Washington, D.C.  A 
transcript of these proceedings has been associated with the 
veteran's claims file.  

Because the present evaluations for the veteran's increase 
rating claims do not represent the maximum ratings available 
for these conditions, the claims remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's hemorrhoids are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, nor are they manifested by persistent 
bleeding and with secondary anemia, or with fissures. 

2.  The veteran's service-connected right foot skin condition 
is not shown to affect between 5 and 20 percent of the entire 
body, or between 5 and 20 percent of exposed areas affected, 
nor did the condition require intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, for 
a total duration of less than six weeks during the past 
twelve-month period. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2007).

2.  The criteria for the assignment of a compensable 
evaluation for the veteran's service-connected right foot 
skin condition have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118 including Diagnostic Code 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Pursuant to recent regulatory revisions, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  

Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In letters dated in April, June, and August 2006, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claims, including notice that a disability rating and 
effective date will be assigned if the claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  

The veteran was also generally invited to send information or 
evidence to VA that might support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

Here, the Board notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41- 42.  

In this case, the April 2006 RO letter did not meet all of 
the foregoing requirements described in Vasquez-Flores.  
However, in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that, where VA can show that the error did not 
affect the essential fairness of the adjudication, VCAA 
notice errors would not require reversal.  To demonstrate 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App.  at 48 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 45.  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the April 
2006 RO letter specifically informed the veteran that he 
should submit evidence showing that his service-connected 
disabilities had increased in severity and proceeded to 
suggest documents and records that would tend to demonstrate 
this worsening.  The veteran was also afforded a Statement of 
the Case dated in September 2006 that set forth the criteria 
for functional impairment, to include the effects of the 
disability upon the person's ordinary activity, 38 C.F.R. 
§ 4.10, and set forth what was required for a higher 
evaluation for the veteran's service-connected hemorrhoids 
and right foot skin disability.  38 C.F.R. § 4.114, 4.118; 
Diagnostic Codes 7336 and 7806.  

Under the presumption of regularity of the official acts of 
public officers, the Board concludes that the veteran 
received the RO letter and statement of the case forwarded to 
him.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Board 
also concludes that the evidence indicates that the veteran 
received these documents, noting in particular that he 
responded to the statement of the case by filing his 
substantive appeal the next month.  The Board also notes that 
the veteran testified at a personal hearing dated in August 
2007.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's increase rating claims after the 
initial decision in this case.  The Board also finds, 
however, that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, two VA examination 
reports, the veteran's testimony before the Board, and 
written statements submitted by the veteran and his 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II. Entitlement to Higher Evaluations 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

A.  Hemorrhoids

In this case, the veteran contends that he should be afforded 
a higher evaluation for his service-connected hemorrhoids.

Here, the veteran's hemorrhoids are currently rated as 
noncompensable under Diagnostic Code 7336.  Under Diagnostic 
Code 7336, external or internal hemorrhoids will be evaluated 
as noncompensable if the condition is found to be moderate or 
mild.  A 10 percent rating is awarded if the hemorrhoids are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A maximum 20 
percent evaluation is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures. 

In this case, the medical evidence relevant to the veteran's 
condition consists of VA treatment records and a VA 
examination dated in April 2006.

A review of the VA treatment records does not reveal current 
ongoing treatment with respect to this condition.  However, 
these records do indicate that the veteran underwent a 
colonoscopy in March 2007 that was noted to be normal, but 
did show a few diverticula, which were indicated to be sac 
like protrusions of the abdominal wall.  A VA physician 
informed the veteran that these can become inflamed and cause 
usually left lower quadrant abdominal pain, diarrhea or 
constipation, or blood in stools.  This was in response to an 
inquiry by the veteran after he noted three bowel movements 
with pain and bright red bleeding.  

In April 2006, the veteran was afforded a VA examination in 
connection with his claim.  The veteran's medical history and 
current complaints were noted for the record.  The veteran 
indicated that he has continued to have itching and burning 
of the rectal area since surgery but did not seek treatment 
until March 2006.  He was prescribed a cream.  The veteran 
reported that a colonoscopy dated in 2004 found external 
hemorrhoids.  The veteran indicated that he has blood on 
tissue after bouts of constipation - usually monthly.  The 
veteran reported no loss of sphincter control, fecal leakage 
or involuntary bowel movements after straining on urination, 
and no use of pads.  Examination revealed no evidence of 
fecal leakage and no obvious signs of bleeding, thrombosis, 
or fissures.  There were two small external hemorrhoids, but 
no internal hemorrhoids.  Rectal tone was normal.  The 
veteran was diagnosed with external hemorrhoids.

Based on the foregoing, the Board finds that a higher 
evaluation for the veteran's hemorrhoids is not warranted.  
As noted above, in order to warrant a compensable evaluation 
for this condition, the veteran's hemorrhoids must be large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, or must be manifested by 
persistent bleeding and with secondary anemia, or with 
fissures.  These symptoms are not present in this case.  

Here, the Board notes that it has considered the veteran's 
testimony and statements that are of record.  The contentions 
of the veteran, however, no matter how well meaning, without 
supporting medical evidence, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

B.  Right foot skin condition.

Next, the veteran contends that his service-connected right 
foot skin disability warrants a higher evaluation.  The 
veteran's service-connected right foot skin disability is 
currently rated as noncompensable under Diagnostic Code 7806.  

Pursuant to Diagnostic Code 7806, if the skin condition 
covers an area of less than 5 percent of the entire body or 
exposed areas affected, and no more than topical therapy is 
required during the past 12-month period, a zero percent 
rating is warranted.  If at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or if 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past twelve-month 
period, a 10 percent rating is warranted.  A 30 percent 
rating requires 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  Finally, a rating of 60 percent under the revised 
criteria is warranted when the condition covers an area of 
more than 40 percent of the entire body or when more than 40 
percent of exposed areas affected, or; when constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  

The evidence in this case consists of VA treatment records 
and a VA examination dated in April 2006.

The VA treatment records do not record ongoing treatment for 
the veteran's right foot skin condition.  

In April 2006, the veteran was afforded a VA examination in 
connection with his claim.  The veteran denied any problems 
with his right foot, and rather concentrated on symptoms 
related to his body rash.  Upon examination, the veteran's 
right foot was noted to be evenly pigmented with no rash 
eruption present.  There was no crusting, scaling or 
inflammation, and no disfigurement.  The examiner estimated 
0% exposed area affected and 0% of the entire body affected.

Based on the foregoing, the Board finds that a compensable 
evaluation for the veteran's service-connected right foot 
skin disability is not warranted.  

The medical evidence does not show that the veteran's 
condition covers at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; nor did the 
condition require intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past twelve-month 
period.  

C.  Extra-schedular analysis.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's 
disabilities so as to warrant assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that the 
disabilities have necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for hemorrhoids is denied.

A compensable evaluation for post-inflammatory pigmentation, 
dorsum of right foot, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to a skin disability 
must be remanded for further action.

Here, the Board notes that the veteran was afforded a VA 
examination in April 2006 in connection with his claim.  The 
examiner, however, stated that the veteran's claims file was 
not provided for review in connection with the examination.  
In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The veteran's service medical records and other 
related documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

In addition, the April 2006 examiner diagnosed the veteran 
with dermatitis, but did not offer an opinion regarding 
whether the veteran's disability was related to his service.  
In this regard, the Board notes that the veteran reported 
during the examination that he has had this skin condition 
all his life, but that he had acute flare-ups while on active 
duty in Oklahoma.

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the April 2006 examination report (or a 
suitable substitute if this examiner is unavailable), for the 
purpose of preparing an addendum that addresses whether the 
veteran's skin disability is related to or had its onset 
during service or, if the veteran's skin disability began 
prior to his service, whether the condition was aggravated by 
his service.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran and that have not 
already been associated with the veteran's claims file.  In 
this regard, the Board notes that the veteran has been 
treated recently at the Biloxi VA Medical Center.  Upon 
remand, the RO should update the veteran's claims file with 
records from this facility dated since May 2007.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the claims file, that 
have treated him since service for his 
skin condition, to include dermatitis.  
This should include medical and treatment 
records of the Biloxi VA Medical Center 
dated since May 2007.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
April 2006 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's skin condition, to 
include dermatitis, is related to or had 
its onset during service, or whether the 
condition was aggravated by his service.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any skin 
disability found to be present.  

The physician is also requested to offer 
an opinion as to: 

(a).  Does the veteran have a skin 
disability, to include dermatitis?  If 
so, state the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a skin disability, to 
include dermatitis, did such disorder 
have its onset during any period of 
active service, or was such disability 
caused by any incident that occurred 
during such active service?  In this 
regard, the examiner should offer an 
opinion regarding whether any 
diagnosed skin disability was caused 
by exposure in service to Agent 
Orange. 

(c).  Is there clear and unmistakable 
evidence (undebatable evidence that 
can lead to only one conclusion) that 
a skin disability, to include 
dermatitis, existed prior to the 
veteran's period of active duty?  If 
so, state (if possible) the 
approximate date of onset of such 
disorder.  In this regard, the 
examiner is asked to support his 
opinion by commenting on the veteran's 
service medical records, his pre- and 
post-service medical treatment 
records, and the April 2006 VA 
examination report where the veteran 
reported that he had his skin 
disability all his life but had acute 
flare-ups while on active duty in 
Oklahoma.  

(d).  If a skin disability, to include 
dermatitis, clearly and unmistakably 
preexisted the veteran's period of 
active duty, is there also clear and 
unmistakable evidence that this 
disability did not permanently 
increase in severity during such 
period of active duty?  In answering 
this question, the examiner is asked 
to specify whether the veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent 
worsening of the underlying pathology 
due to service, resulting in any 
current disability.  He should also 
state if a skin disability, to include 
dermatitis, increased in disability 
during service, whether or not that 
increase was due to the natural 
progression of the disease?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


